113 N.H. 140 (1973)
ARMAND F. ROY
v.
MANCHESTER GAS CO.
No. 6557.
Supreme Court of New Hampshire.
March 29, 1973.
Armand F. Roy for the plaintiff, pro se.
Wadleigh, Starr, Peters, Dunn & Kohls and Theodore Wadleigh for the defendant, filed no brief.
*141 PER CURIAM.
Petition for writ of mandamus to compel the defendant to pay the plaintiff additional compensation for personal injuries sustained on February 4, 1954, in the course of his employment by the defendant. Plaintiff also by various motions seeks an immediate payment and an immediate judgment of $200,000. The trial court denied the petition and the various motions subject to the plaintiff's exception. The Court, Johnson, J., also made the following order: "If the Superior Court ruling being appealed is upheld by the Supreme Court, the plaintiff is ordered to file no further pleadings in any Court of this state relative to this litigation against either the defendant, its officers, agents, employees or its counsel and the Clerks of the Superior Court are ordered to accept no such pleadings."
This case is a continuation of the plaintiff's attempt to litigate and relitigate his claim for compensation and other relief that has been considered and denied on many occasions. Roy v. Manchester Gas Company, 104 N.H. 318, 185 A.2d 486 (1962); 108 N.H. 492, 493, 238 A.2d 599, 600 (1968); 111 N.H. 258, 281 A.2d 49 (1971); Roy v. Dunn, 106 N.H. 179, 207 A.2d 434, 435 (1965). The present case is without merit and constitutes an unnecessary and vexatious suit against the defendant. The order prohibiting the plaintiff from filing further pleadings in the courts of this State is affirmed. Moore v. Lebanon, 96 N.H. 20, 22-23, 69 A.2d 516, 519 (1949).
Petition dismissed; motions denied; judgment for the defendant.